DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This communication is the first action on the merits.  Claims 1-20 are pending and have been examined.  The Information Disclosure Statements (IDS) filed on September 14, 2018 has been acknowledged.


Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
	Claim 16 is missing.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In Claim 1 the subject matter “said user intent detection control logic, identifying user intents using separately trained models with corresponding training data,” is not described in the specification how the user intent detection control logic identifies user intents using separately trained models with corresponding training data.  If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. See MPEP §2161.01(I).  
In Claim 1 the subject matter “said user intent detection system control logic, applying natural language processing (NLP) and statistical analysis on the training data to classify the training data into groups and modules,” is not described in the specification how the user intent detection control logic applies natural language processing and statistical analysis on the training data to classify the training data into groups and modules.  If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the 
In Claim 1 the subject matter “said user intent detection control logic, applying dynamic confidence scaling for combining the modules using statistical information computed about each module being combined to identify user intents,” is not described in the specification how the user intent detection control logic applies dynamic confidence scaling for combining the modules using statistical information computed about each module being combined.  If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. See MPEP §2161.01(I).  Claims 2-11 by being dependents of claim 1 are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim limitations “user intent detection control logic, identifying user intents ...;” “user intent detection system control logic, applying natural language 
	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
	Claim 1 limitations “user intent detection control logic, identifying user intents ...;” “user intent detection system control logic, applying natural language processing ...;” and “user intent detection control logic, applying dynamic confidence scaling ...” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use the generic placeholder “user intent detection control logic” coupled with functional language “identifying user intents ...”, “applying natural language processing ...” and “applying dynamic confidence scaling ...” without reciting sufficient structure, material or acts to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
	A review of the specification does not show definite structures for the “user intent detection control logic, identifying user intents ...;” “user intent detection system control logic, applying natural language processing ...;” and “user intent detection control logic, applying dynamic confidence scaling ...” to perform the entire claimed functions and fails to provide a single algorithm which clearly link the structure, material, or acts to the recited functionalities.  Therefore, the claim is indefinite. Claims 2-11 by being dependents of Claim 1 are also rejected.
	A sufficient recitation of structure includes recitation of both 1) a particular device which performs the function and 2) the algorithm/process which the particular device employs to 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the lack of corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters, in response to this Office action. 
	If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.   For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 6 and 17 recite the limitations “analyzing the groups by separating training data into an inside domain data size and outside domain data size for each group.”  The claims do not define what an inside domain or an outside domain are, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such the claims are indefinite.  Claims 7 and 18 by being dependents of Claims 6 and 17 are also rejected.
Claims 7 and 18 recite the limitations “applying a first weighting for the inside domain data size and applying a second weighting for outside domain data size for each group.”  The claims neither the specification does not disclose what an inside domain or an outside domain are.  As such the claims are indefinite.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below: 
	Representative claim 1 is directed towards a system which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim is however, directed toward an abstract idea.  The limitations that set forth this abstract idea recite: a user intent detection control logic, said user intent detection control logic and a confidence rescaling algorithm used to implement dynamic confidence rescaling for modularity in automatic user intent detection systems; said user intent detection control logic, identifying user intents using separately trained models with corresponding training data; said user intent detection system control logic, applying natural language processing (NLP) and statistical analysis on the training data to classify the training data into groups and modules; and said user intent detection control logic, applying dynamic confidence scaling for combining the modules using statistical information computed about each module being combined to identify user intents.  These limitations entail commercial interactions because they describe marketing or sales behaviors; business relations; as well as managing personal behavior or interactions between people, Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to the mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements of tangibly embodied in a non-transitory machine readable medium, which is recited at a high level of generality and is the mere use of a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply applying the abstract idea via a computing device is not a practical application of the abstract idea.  The additional element does not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional limitations generically referring to a non-transitory machine readable medium, which does not constitute 1.  Viewing these limitations as a combination, the additional elements used to amounts to no more than merely applying the exception using generic computer components, executing basic functions of a computer.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, dependent claims 2-11 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 12-20 suffer from substantially the same deficiencies as outlined with respect to claims 1-11 and are also rejected accordingly.



Examiner's Comments
The claims employ language that does not serve to differentiate the claims from the prior art.
Claims 1 and 12 recite “used to implement dynamic confidence rescaling for modularity in automatic user intent detection systems;” “to classify the training data into groups and modules;” “to identify user intents.”  These clauses do not recite a step to be performed to achieve the expected result; i.e. they only recite their intended use/result.  Therefore, it is not given patentable weight.  For instance, regarding “wherein/whereby” clauses, according to the Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP 2111.04). Also, a clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim (Texas Instruments Inc. v. International Trade Commission 26, USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (CAFC 2001)). Thus, such limitations do not serve to differentiate the claims from the prior art.
Claim 2 recites “used to implement dynamic confidence rescaling.”  This clause does not recite a step to be performed to achieve the expected result; i.e. it only recites its intended use.  Therefore, it has no patentable weight.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan (US Publication 2022/0012076) in view of Akella (US Patent 9092802).
A.	In regards to Claims 1 and 12, Natarajan discloses a method and system for generating social media engagement, comprising:

	said user intent detection control logic and a confidence rescaling algorithm tangibly embodied in a non-transitory machine readable medium used to implement dynamic confidence rescaling for modularity in automatic user intent detection systems; Natarajan [0040: xbot may comprise a programmable service channel, which may be a logic, or routine that functions as a personal assistant to the user; semantic information aggregator may further process information from these different sources by determining what information to aggregate, annotating n-grams of the user input, ranking the n-grams with confidence scores based on the aggregated information, formulating the ranked n-grams into features that can be used by the natural-language understanding (NLU) module for understanding the user input; 0101: disclosure contemplates any suitable number of computer systems; contemplates computer system taking any suitable physical form. As example and not by way of limitation, computer system may be an embedded computer system; 0104: computer system may load instructions from storage; 0105: storage may include removable or non-removable (or fixed) media, where appropriate. Storage may be internal or external to computer system, where appropriate; 0109: computer-readable non-transitory storage medium may be volatile, non-volatile, or a combination of volatile and non-volatile, where appropriate];
	said user intent detection control logic, identifying user intents using separately trained models with corresponding training data, Natarajan [0040: xbot may send the textual user input to a natural-language understanding (NLU) module to interpret the user input; he NLU module may identify an intent from the user input in a personalized and context-aware manner; the NLU module may comprise a lexicon of language and a parser and grammar rules to partition sentences into an internal representation (training data). The NLU module may also comprise 
	said user intent detection system control logic, applying natural language processing (NLP) and statistical analysis on the training data to classify the training data into groups and modules, Natarajan [0054: the NLU module may process the domain classification/selection result using an intent classifier; the intent classifier may be based on a machine-learning model that may take the domain classification/selection result as input and calculate a probability of the input being associated with a particular predefined intent; NLU module may process the domain classification/selection result using a meta-intent classifier; meta-intent classifier may determine categories that describe the user's intent; NLU module may use a meta slot tagger to annotate one or more slots for the classification result from the meta-intent classifier; 0065: xbot may send the textual input to the NLU module. The NLU module may identify one or more intents and one or more slots based on the textual input of the user input; the identified one or more intents and slots and the visual analysis result from the visual-recognition agents may be sent to the co-reference module. The co-reference module may resolve one or more entities corresponding to the one or more subjects identified by the visual-recognition agents based on the identified one or more slots. The co-reference module is able to link the wording information of the textual input or audio input with the visual analysis result of the visual input, which makes it an effective solution for addressing the technical challenge of accurately resolving entities from multimodal user input];
	Natarajan discloses embodiments may include combining respective components, elements, features, functions or operations [0111], but does not specifically disclose, and said 
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Natarajan with the teachings from Akella with the motivation to provide an approach that incorporates business, enterprise, web, social, network, and/or other knowledge processes into a cohesive unit.  Akella [Col. 5 Ln 60-63].
B.	In regards to Claim 2, Natarajan discloses includes receiving separately trained models with corresponding training data used to implement dynamic confidence rescaling.  Natarajan [0042: each record may have diverse values for an attribute of the entity. Each attribute value may be associated with a confidence probability; each of the resolved entities may be also associated with a confidence score; 0049: generate candidate entities associated with the proactive task based on a user profile. The generation may be based on a machine-learning model that is trained based on the user profile, entity attributes, and relevance between users and entities].  
C.	In regards to Claims 3 and 13, Natarajan discloses wherein said user intent detection system control logic, applying natural language processing (NLP) and statistical analysis on the 
D.	In regards to Claim 4 and 14, Natarajan discloses, wherein said user intent detection system control logic, applying natural language processing (NLP) and statistical analysis on the training data to classify the training data into groups and modules includes applying natural language processing (NLP) based on various classes of the training data.  Natarajan [0054: NLU module may use a meta slat tagger to annotate one or more slots for the classification result from the meta-intent classifier. As an example and not by way of limitation, a user request may comprise "change 500 dollars in my account to Japanese yen." The intent classifier may take the user request as input and formulate it into a vector. The intent classifier may then calculate probabilities of the user request being associated with different predefined intents based on a vector comparison between the vector representing the user request and the vectors representing different predefined intents].  
E.	In regards to Claim 5 and 15, Natarajan discloses, includes classifying training data into groups representing a classification of successive modules in a business domain.  Natarajan [0057: ontology data may comprise the structural relationship between different slots/meta-slots and domains. The ontology may also comprise information of how the slots/meta-slots may be grouped, related within a hierarchy where the higher level comprises the domain].  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Natarajan (US Publication 2014/0224878) in view of Akella (US Patent 9092802) in further view of Hou (US Publication 2018/0275817).
A.	In regards to Claims 8, Natarajan does not specifically disclose, wherein applying dynamic confidence scaling for combining the modules includes computing a total size of each imported intent in each module.  This is disclosed by Hou [0094: importing the key semantic segment which is associated with the user intent matching the respective selected candidate operation into the candidate operation selected by the user and evoking it].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Natarajan with the teachings from Hou with the motivation to enable a user to automatically perform the desired operation on the key semantic segment in text by importing the user intent, which improves the friendliness of the interface and the convenience of the user's operation. Pace [0009].


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571) 272-9987. The Examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/E CARVALHO/
Primary Examiner, Art Unit 3622




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).